and we order these consolidated appeals dismissed. This dismissal is
                without prejudice to appellant's right to file a motion to reinstate these
                consolidated appeals should the district court decline to grant the relief
                requested.' Any such motion to reinstate these consolidated appeals shall
                be filed within 60 days of the district court's order declining to grant the
                requested relief. Appellant's request to stay the briefing schedule in these
                matters is denied as moot.
                            It is so ORDERED.




                                                    /14.t ceert.A;
                                                   Hardesty


                                                           ;414   , 4


                                                   Douglas


                                                                                   J.




                cc: Hon. Susan Johnson, District Judge
                     Howard Kim & Associates
                     Brooks Hubley LLP
                     Eighth District Court Clerk




                      'We note that any aggrieved party may file a notice of appeal from
                any appealable order entered at the completion of the district court
                proceedings. See NRAP 3A.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A